        Case 6:21-cv-00474-AA        Document 72         Filed 08/20/21   Page 1 of 6




Paul Carlos Southwick (OSB 095141)                  Timothy R. Volpert (OSB 814074)
Religious Exemption Accountability Project          Tim Volpert PC
Paul Southwick Law, LLC                             211 NE Hancock St. Ste. 2B
8532 N. Ivanhoe St. #208,                           Portland, OR 97212
Portland, OR 97203                                  Email: tim@timvolpertlaw.com
Email: paul@paulsouthwick.com                       Phone: 503-703-9054
Phone: 503-806-9517


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF OREGON
                               EUGENE DIVISION

   Elizabeth HUNTER; Veronica Bonifacio              )
   PENALES; Alex DURON; Zayn SILVA;                  )
   Rachel MOULTON; Victoria Joy BACON;               )       Case No. 6:21-cv-00474-AA
   Avery BONESTROO; Nathan BRITTSAN;                 )
   Hayden BROWN; Devin BRYANT; Consolata             )       PLAINTIFFS’ UNOPPOSED
   BRYANT; Brooke C.; Gary CAMPBELL;                 )       MOTION TO STRIKE
   Tristan CAMPBELL; Natalie CARTER; Saren           )       PROPOSED INTERVENORS'
   CRAIG; Mortimer HALLIGAN; Rachel                  )       OPPOSITIONS TO
   HELD; Lauren HOEKSTRA; Chandler                   )       TEMPORARY RESTRAINING
   HORNING; Louis JAMES; Jonathan JONES;             )       ORDER AND ORDER TO
   Jamie LORD; Ashtin MARKOWSKI; Cameron                     SHOW CAUSE WHY
                                                     )
   MARTINEZ; Joanna MAXON; Mackenzie                         PRELIMINARY INJUNCTION
                                                     )
   MCCANN; Darren MCDONALD; Scott                            SHOULD NOT ENTER (DKT.
                                                     )
   MCSWAIN; Faith MILLENDER; Jaycen                          53, 55) AND PROPOSED
                                                     )       MOTIONS TO DISMISS (DKT.
   MONTGOMERY; Journey MUELLER; Jake
   PICKER; Danielle POWELL; Megan                    )       54, 68).
   STEFFEN; Justin TIDWELL-DAVIS; Daniel             )
   TIDWELL-DAVIS; Spencer J. VIGIL; Lucas            )
   WILSON; and Audrey WOJNAROWISCH, on               )
   behalf of themselves and all others similarly     )
   situated,                                         )
                                Plaintiffs,          )
                    v.                               )
                                                     )
    U.S. DEPARTMENT OF EDUCATION; and                )
    Suzanne GOLDBERG, in her official capacity as    )
    Acting Assistant Secretary for the Office of
    Civil Rights, U.S. Department of Education.
                                Defendants.
            Case 6:21-cv-00474-AA      Document 72      Filed 08/20/21    Page 2 of 6




                                     LR 7-1 CONFERRAL

       Counsel for Plaintiffs conferred with counsel for Defendants. Defendants communicated

their position as follows: “Defendants take no position on Plaintiffs' motion to strike and

therefore do not oppose it.”

                                            MOTION

       Plaintiffs hereby move for an order striking: (1) CCCU's Response to Plaintiffs' TRO/PI,

Dkt. 53; (2) Phoenix Seminary, Western Baptist College, and William Jessup University’s

Response in Opposition to Plaintiffs' TRO/PI, Dkt. 55; (3) CCCU's Motion for Leave to File

Proposed Motion to Dismiss, Dkt. 68; and (4) Phoenix Seminary, Western Baptist College, and

William Jessup University’s Proposed Motion to Dismiss, Dkt. 54.

                                  MEMORANDUM OF LAW

       I.       INTRODUCTION

       Proposed-Intervenors are not currently parties to this case. Consequently, their Responses

in Opposition to Plaintiffs’ Motion for Temporary Restraining Order and Order to Show Cause

Why Preliminary Injunction Should Not Enter (Dkt. 53, 55), as well as their proposed Motions to

Dismiss (Dkt. 54, 68) are improper at this stage of the proceedings and should not be considered

by the Court when ruling on Plaintiffs’ Motion for TRO/PI (Dkt. 44) or during the August 31,

2021, hearing on Plaintiffs’ Motion for TRO/PI.

       II.      PROCEDURAL HISTORY

       On March 29, 2021, Plaintiffs filed their Complaint for Declaratory and Injunctive Relief

(Dkt. 1). On April 9, 2021, Phoenix Seminary, Western Baptist College, and William Jessup

University filed a Motion to Intervene (Dkt. 8).



                                                                                               1
UNOPPOSED MOTION TO STRIKE PROPOSED
INTERVENORS’ OPPOSITIONS TO TRO/PI AND
MOTIONS TO DISMISS
         Case 6:21-cv-00474-AA        Document 72        Filed 08/20/21   Page 3 of 6




       On April 20, 2021, the Department of Justice appeared on behalf of all Defendants (Dkt.

21).

       On May 12, 2021, the Council for Christian Colleges & Universities filed a Motion to

Intervene (Dkt. 26). On May 13, 2021, Phoenix Seminary, Western Baptist College, and William

Jessup University filed a Proposed Motion to Dismiss (Dkt. 32).

       On June 7, 2021, Plaintiffs filed their First Amended Complaint (Dkt. 35) (“FAC”).

       On June 8, 2021, Defendants filed their Response in Opposition to Proposed-Intervenors’

Motions to Intervene (Dkt. 36). Defendants filed their Amended Opposition to Proposed-

Intervenors’ Motions to Intervene the following day (Dkt. 37).

       On August 5, 2021, Plaintiffs filed their Motion for Temporary Restraining Order and

Order to Show Cause Why Preliminary Injunction Should Not Enter (Dkt. 44) (“Plaintiffs’

Motion for TRO/PI”). On August 9, 2021, Proposed-Intervenor Council for Christian Colleges &

Universities filed a Response in Opposition to Plaintiffs’ Motion for TRO/PI (Dkt. 53).

       On August 9, 2021, Phoenix Seminary, Western Baptist College, and William Jessup

University filed a Proposed Motion to Dismiss FAC (Dkt. 54) and a Proposed Response in

Opposition to Plaintiffs’ Motion for TRO/PI (Dkt. 55).

       Defendants filed their Motion to Dismiss Plaintiffs’ FAC on August 9, 2021 (Dkt. 56).

On August 13, 2021, Defendants filed their Memorandum in Opposition to Plaintiffs’ Motion for

TRO/PI (Dkt. 62). On August 17, 2021, Plaintiffs filed their Reply in support of Plaintiffs’

Motion for TRO/PI (Dkt. 64).

       On August 18, 2021, Proposed-Intervenor Council for Christian Colleges & Universities

filed a Motion for Leave to File Motion to Dismiss Plaintiffs’ FAC (Dkt. 68). On August 19,

Defendants filed a Response to Proposed-Intervenor Council for Christian Colleges &
                                                                                            2
UNOPPOSED MOTION TO STRIKE PROPOSED
INTERVENORS’ OPPOSITIONS TO TRO/PI AND
MOTIONS TO DISMISS
         Case 6:21-cv-00474-AA         Document 72       Filed 08/20/21     Page 4 of 6




Universities’ Motion for Leave to File Motion to Dismiss FAC in which Defendants continue to

oppose Proposed-Intervenors’ Motions to Intervene (Dkt. 70).

       A hearing on Plaintiffs’ Motion for TRO/PI is scheduled for August 31, 2021 (Dkt. 58).

       III.     ARGUMENT
       Proposed-Intervenors’ Motions to Intervene remain contested by Defendants (Dkt. 37,

70) and have not been ruled on by the Court. Consequently, Proposed-Intervenors are not Parties

to this litigation. People Who Care v. Rockford Bd. of Educ., Sch. Dist. No. 205, 171 F.3d

1083, 1089 (7th Cir. 1999) (“an applicant for intervention is not a party”); BLACK’S LAW

DICTIONARY 1232 (9th ed. 2009) (defining “party” as “one by or against whom a lawsuit

is brought”).

       Federal Rule of Civil Procedure 65(a)(1) provides that the “court may issue a preliminary

injunction only on notice to the adverse party.” (emphasis added). The Rules also provide that

where parties have obtained a temporary restraining order without notice, “the adverse party may

appear and move to dissolve or modify the order.” FED. R. CIV. PRO. 65(b)(4) (emphasis added).

Moreover, Plaintiffs’ Motion for TRO/PI will only bind Defendants, as parties, and will not bind

the non-party Proposed-Intervenors. FED. R. CIV. PRO. 65(d)(2) (persons bound by TRO/PI

limited to “(A) the parties; (B) the parties’ officers, agents, servants, employees, and attorneys;

and (C) other persons who are in active concert or participation with [them].”)




                                                                                                 3
UNOPPOSED MOTION TO STRIKE PROPOSED
INTERVENORS’ OPPOSITIONS TO TRO/PI AND
MOTIONS TO DISMISS
         Case 6:21-cv-00474-AA          Document 72        Filed 08/20/21     Page 5 of 6




       Thus, Proposed-Intervenors lack standing to file Responses in Opposition to Plaintiffs’

Motion for TRO/PI. See PDC Energy, Inc. v. DCP Midstream, LP, 2014 WL 12676230, *1, n. 1

(D. Colo. Sept. 3, 2014); see also King Lincoln Bronzeville Neighborhood Ass'n v. Blackwell,

2009 WL 633192 (S.D. Ohio Mar. 5 2009) (granting plaintiffs’ motion to strike proposed

intervenors’ motions to initiate criminal contempt proceedings and for an expedited conference);

Gallucci v. Boiron, Inc., 2012 WL 12864924 * 3 (C.D. Cal. April 25, 2012) (“Because this Court

denies proposed intervenor’s motion to intervene, proposed intervenor lacks standing to move to

strike the motion for class action settlement.”). Moreover, none of the Proposed-Intervenors

sought leave to file a Response in Opposition to Plaintiffs’ Motion for TRO/PI or attempted to

confer with Plaintiffs regarding such a motion for leave to file. Consequently, the Court should

strike Proposed-Intervenors’ Responses in Opposition to Plaintiffs’ Motion for TRO/PI.

       For similar reasons, Proposed-Intervenors lack standing to file Motions to Dismiss, which

the Court should also strike. See Coalition to Defend Affirmative Actionv. Granholm, 240 F.R.D.

368, 377 (E.D. Mich. 2006) (motion to dismiss filed by proposed intervenor stricken because not

filed by proper party to case), aff'd, 501 F.3d 775 (6th Cir.2007) (cert. denied).

       IV.     CONCLUSION
       For the foregoing reasons, Plaintiffs respectfully request an order striking: (1) CCCU's

Response to Plaintiffs' TRO/PI, Dkt. 53; (2) Phoenix Seminary, Western Baptist College, and

William Jessup University’s Response in Opposition to Plaintiffs' TRO/PI, Dkt. 55; (3) CCCU's

Motion for Leave to File Proposed Motion to Dismiss, Dkt. 68; and (4) Phoenix Seminary,

Western Baptist College, and William Jessup University’s Proposed Motion to Dismiss, Dkt. 54.




                                                                                              4
UNOPPOSED MOTION TO STRIKE PROPOSED
INTERVENORS’ OPPOSITIONS TO TRO/PI AND
MOTIONS TO DISMISS
          Case 6:21-cv-00474-AA      Document 72       Filed 08/20/21    Page 6 of 6




       Plaintiffs further request that the Court decline to consider such filings when ruling on

Plaintiffs’ Motion for TRO/PI or during the August 31, 2021, hearing on Plaintiffs’ Motion for

TRO/PI.

       Date: August 20, 2021

                                                          s/ Paul Carlos Southwick

                                                          Paul Carlos Southwick
                                                          (OSB 095141)
                                                          TRIAL ATTORNEY
                                                          Religious Exemption
                                                          Accountability Project
                                                          Paul Southwick Law, LLC
                                                          8532 N. Ivanhoe St. #208,
                                                          Portland, OR 97203
                                                          Email: paul@paulsouthwick.com
                                                          Phone: 503-806-9517




                                                                                              5
UNOPPOSED MOTION TO STRIKE PROPOSED
INTERVENORS’ OPPOSITIONS TO TRO/PI AND
MOTIONS TO DISMISS
